ON PETITION FOR REHEARING
Denied August 7, 1940.
The defendant petitions this Court for a rehearing, predicating his petition upon two grounds, viz.: *Page 139
1. That defendant is not a resident of Richland County but resides in Sumter County. It is sufficient to say that Judge Bellinger, in his order removing the case from Sumter County back to Richland County, based the order principally on the ground that it was for the convenience of witnesses and the promotion of the ends of justice. He did say in his order that "By affidavits and admissions in argument before me, it is shown that all witnesses, except the defendant, reside in Richland County, and even the defendant livesin Richland County for nine months of the year as a student at the University." It cannot be denied that he was living in Richland County as a student at the time of the occurrence which gave rise to this action and at the time of the commencement of the action. Section 422 of the Code provides that the action "shall be tried in the county in whichthe defendant resides at the time of the commencement ofthe action."
2. Petitioner seems to find an irreconcilable condition between the findings of this Court in the present action and its findings in its opinion in the case of Brice v. State Company,193 S.C. 137, 7 S.E.2d 850, filed March 22, 1940.
We find no such discrepancy or contradictory matter. We think a careful reading of both opinions will bear out this statement.
The petition for rehearing is dismissed.
MR. CHIEF JUSTICE BONHAM, MESSRS. JUSTICES CARTER and FISHBURNE and MR. ACTING ASSOCIATE JUSTICE HENDERSON concur.